       Case 5:20-cv-03664-LHK Document 168 Filed 05/19/21 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 Diane M. Doolittle (CA Bar No. 142046)           Andrew H. Schapiro (admitted pro hac vice)
   dianedoolittle@quinnemanuel.com                  andrewschapiro@quinnemanuel.com
 3 555 Twin Dolphin Drive, 5th Floor                191 N. Wacker Drive, Suite 2700
 4 Redwood Shores, CA 94065                         Chicago, IL 60606
   Telephone: (650) 801-5000                        Telephone: (312) 705-7400
 5 Facsimile: (650) 801-5100                        Facsimile: (312) 705-7401

 6 Stephen A. Broome (CA Bar No. 314605)            Josef Ansorge (admitted pro hac vice)
   stephenbroome@quinnemanuel.com                   josefansorge@quinnemanuel.com
 7 Viola Trebicka (CA Bar No. 269526)               1300 I. Street, N.W., Suite 900
                                                    Washington, D.C. 20005
 8 violatrebicka@quinnemanuel.com                   Telephone: 202-538-8000
   865 S. Figueroa Street, 10th Floor               Facsimile: 202-538-8100
 9 Los Angeles, CA 90017
   Telephone: (213) 443-3000
10 Facsimile: (213) 443-3100

11
   Jonathan Tse (CA Bar No. 305468)                 Jomaire A. Crawford (admitted pro hac vice)
12 jonathantse@quinnemanuel.com                     jomairecrawford@quinnemanuel.com
   50 California Street, 22nd Floor                 51 Madison Avenue, 22nd Floor
13 San Francisco, CA 94111                          New York, NY 10010
                                                    Telephone: (212) 849-7000
   Telephone: (415) 875-6600                        Facsimile: (212) 849-7100
14 Facsimile: (415) 875-6700

15
     Attorneys for Defendant Google LLC
16
                                  UNITED STATES DISTRICT COURT
17
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
                                                     Case No. 5:20-cv-03664-LHK-SVK
19    CHASOM BROWN, WILLIAM BYATT,
      JEREMY DAVIS, CHRISTOPHER                      ADMINISTRATIVE MOTION TO SEAL
20    CASTILLO, and MONIQUE TRUJILLO,                JOINT CASE MANAGEMENT
      individually and on behalf of all similarly    STATEMENT
21    situated,
22                                                   Referral: Hon. Susan van Keulen, USMJ
            Plaintiffs,
23                 v.
24    GOOGLE LLC,
25          Defendant.
26

27

28

                                                                   Case No. 5:20-cv-03664-LHK-SVK
                            ADMINISTRATIVE MOTION TO SEAL JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 168 Filed 05/19/21 Page 2 of 5




 1     I.    INTRODUCTION
 2           Pursuant to Civil Local Rules 7-11 and 79-5, Defendant Google LLC (“Google”) respectfully

 3 seeks to seal certain portions of the parties’ Joint Case Management Statement, which contains non-

 4 public, sensitive confidential and proprietary business information that could affect Google’s

 5 competitive standing and may expose Google to increased security risks if publicly disclosed. This

 6 Court has previously sealed the same information. Dkts. 143, 152, 160. This Administrative Motion

 7 pertains for the following information contained in the Joint Case Management Statement:

 8    Document                              Portions to be Filed Under Seal              Party Claiming
                                                                                         Confidentiality
 9    Joint Case Management                 Portions Highlighted in Yellow at 6:12-      Google
10    Statement                             22, 8:2-3

11
      II.    LEGAL STANDARD
12
             A party seeking to seal material must “establish[] that the document, or portions thereof, are
13
     privileged, protectable as a trade secret or otherwise entitled to protection under the law” (i.e., is
14
     “sealable”). Civ. L.R. 79-5(b). The sealing request must also “be narrowly tailored to seek sealing
15
     only of sealable material.” Id.
16
             In the context of dispositive motions, materials may be sealed in the Ninth Circuit upon a
17
     showing that there are “compelling reasons” to seal the information. See Kamakana v. City & Cty. of
18
     Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). However, a party seeking to seal information in a
19
     non-dispositive motion must show only “good cause.” Id. at 1179-80. The rationale for the lower
20
     standard with respect to non-dispositive motions is that “the public has less of a need for access to
21
     court records attached only to non-dispositive motions because these documents are often unrelated,
22
     or only tangentially related, to the underlying cause of action” and that as a result “[t]he public
23
     policies that support the right of access to dispositive motions, and related materials, do not apply with
24
     equal force to non-dispositive materials.” Kamakana, 447 F.3d at 1179; see also TVIIM, LLC v.
25
     McAfee, Inc., 2015 WL 5116721, at *1 (N.D. Cal. Aug. 28, 2015) (“Records attached to non-
26
     dispositive motions are not subject to the strong presumption of access.”) (citation omitted). Under
27
     the “good cause” standard, courts will seal statements reporting on a company’s users, sales,
28

                                                  -1-                Case No. 5:20-cv-03664-LHK-SVK
                              ADMINISTRATIVE MOTION TO SEAL JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 168 Filed 05/19/21 Page 3 of 5




 1 investments, or other information that is ordinarily kept secret for competitive purposes. See

 2 Hanginout, Inc. v. Google, Inc., 2014 WL 1234499, at *1 (S.D. Cal. Mar. 24, 2014); Nitride

 3 Semiconductors Co. v. RayVio Corp., 2018 WL 10701873, at *1 (N.D. Cal. Aug. 1, 2018) (granting

 4 motion to seal “[c]onfidential and proprietary information regarding [Defendant]’s products” under

 5 “good cause” standard) (Van Keulen, J.).

 6          A discovery statement is non-dispositive, and thus the good cause standard applies. See e.g.

 7 Pieterson v. Wells Fargo Bank, N.A., 2018 WL 10362631, at *2 (N.D. Cal. Nov. 8, 2018) (“The

 8 parties have filed two separate motions to seal portions of the discovery letter briefs that are pending

 9 before the Court. Because the sealing requests were made in conjunction with a non-dispositive

10 discovery motion, a showing under the good cause standard will suffice.”). Although the materials

11 that Google seeks to seal here easily meet the higher “compelling reasons” standard, the Court need

12 only consider whether these materials meet the lower “good cause” standard.

13 III.     THE ABOVE IDENTIFIED MATERIALS SHOULD ALL BE SEALED

14          Courts have repeatedly found it appropriate to seal documents that contain “business
15 information that might harm a litigant’s competitive standing.” Nixon v. Warner Commc'ns, Inc., 435

16 U.S. 589, 589-99 (1978). Good cause to seal is shown when a party seeks to seal materials that

17 “contain[] confidential information about the operation of [the party’s] products and that public

18 disclosure could harm [the party] by disclosing confidential technical information.” Digital Reg of
19 Texas, LLC v. Adobe Sys., Inc., 2014 WL 6986068, at *1 (N.D. Cal. Dec. 10, 2014). Materials that

20 could harm a litigant’s competitive standing may be sealed even under the “compelling reasons”

21 standard. See e.g. Icon-IP Pty Ltd. v. Specialized Bicycle Components, Inc., 2015 WL 984121, at *2

22 (N.D. Cal. Mar. 4, 2015) (information “is appropriately sealable under the ‘compelling reasons’

23 standard where that information could be used to the company’s competitive disadvantage”) (citation

24 omitted). Courts in this district have also determined that motions to seal may be granted as to

25 potential trade secrets. See, e.g. United Tactical Sys., LLC v. Real Action Paintball, Inc.,2015 WL

26 295584, at *3 (N.D. Cal. Jan. 21, 2015) (rejecting argument against sealing “that [the party] ha[s] not

27 shown that the substance of the information . . . amounts to a trade secret”).

28

                                                 -2-                Case No. 5:20-cv-03664-LHK-SVK
                             ADMINISTRATIVE MOTION TO SEAL JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 168 Filed 05/19/21 Page 4 of 5




 1          Here the Joint Discovery Statement comprises confidential and proprietary information

 2 regarding highly sensitive features of Google’s internal systems and operations that Google does not

 3 share publicly. Specifically, this information provides details related to the cookies and identifiers

 4 Google uses internally and their proprietary functions. Such information reveals Google’s internal

 5 strategies, system designs, and business practices for operating and maintaining many of its important

 6 services while complying with its legal and privacy obligations.

 7          Public disclosure of the above-listed information would harm Google’s competitive standing it

 8 has earned through years of innovation and careful deliberation, by revealing sensitive aspects of

 9 Google’s proprietary systems, strategies, and designs to Google’s competitors. That alone is a proper

10 basis to seal such information. See, e.g., Free Range Content, Inc. v. Google Inc., No. 14-cv-02329-

11 BLF, Dkt. No. 192, at 3-9 (N.D. Cal. May 3, 2017) (granting Google’s motion to seal certain sensitive

12 business information related to Google’s processes and policies to ensure the integrity and security of

13 a different advertising system); Huawei Techs., Co. v. Samsung Elecs. Co., No. 3:16-cv-02787-WHO,

14 Dkt. No. 446, at 19 (N.D. Cal. Jan. 30, 2019) (sealing confidential sales data because “disclosure

15 would harm their competitive standing by giving competitors insight they do not have”); Trotsky v.

16 Travelers Indem. Co., 2013 WL 12116153, at *8 (W.D. Wash. May 8, 2013) (granting motion to seal

17 as to “internal research results that disclose statistical coding that is not publically available”).

18          Moreover, if publicly disclosed, malicious actors may use such information to seek to
19 compromise Google’s internal identifier systems. Google would be placed at an increased risk of

20 cyber security threats. See, e.g., In re Google Inc. Gmail Litig., 2013 WL 5366963, at *3 (N.D. Cal.

21 Sept. 25, 2013) (sealing “material concern[ing] how users’ interactions with the Gmail system affects

22 how messages are transmitted” because if made public, it “could lead to a breach in the security of the

23 Gmail system”). The security threat is an additional reason for this Court to seal the identified

24 information.

25   IV.    CONCLUSION

26          For the foregoing reasons, the Court should seal the identified portions of the Joint Case
27 Management Statement.

28

                                                  -3-                Case No. 5:20-cv-03664-LHK-SVK
                              ADMINISTRATIVE MOTION TO SEAL JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 168 Filed 05/19/21 Page 5 of 5




 1 DATED: May 19, 2021                    QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
 2                                         By        /s/ Andrew H. Schapiro
 3                                            Andrew H. Schapiro (admitted pro hac vice)
                                              andrewschapiro@quinnemanuel.com
 4                                            191 N. Wacker Drive, Suite 2700
                                              Chicago, IL 60606
 5                                            Telephone: (312) 705-7400
                                              Facsimile: (312) 705-7401
 6
                                              Stephen A. Broome (CA Bar No. 314605)
 7
                                              stephenbroome@quinnemanuel.com
 8                                            Viola Trebicka (CA Bar No. 269526)
                                              violatrebicka@quinnemanuel.com
 9                                            865 S. Figueroa Street, 10th Floor
                                              Los Angeles, CA 90017
10                                            Telephone: (213) 443-3000
11                                            Facsimile: (213) 443-3100

12                                            Diane M. Doolittle (CA Bar No. 142046)
                                              dianedoolittle@quinnemanuel.com
13                                            555 Twin Dolphin Drive, 5th Floor
                                              Redwood Shores, CA 94065
14                                            Telephone: (650) 801-5000
15                                            Facsimile: (650) 801-5100

16                                            Josef Ansorge (admitted pro hac vice)
                                              josefansorge@quinnemanuel.com
17                                            1300 I. Street, N.W., Suite 900
                                              Washington, D.C. 20005
18                                            Telephone: 202-538-8000
                                              Facsimile: 202-538-8100
19
                                              Jomaire A. Crawford (admitted pro hac vice)
20                                            jomairecrawford@quinnemanuel.com
                                              51 Madison Avenue, 22nd Floor
21                                            New York, NY 10010
                                              Telephone: (212) 849-7000
22                                            Facsimile: (212) 849-7100

23                                            Jonathan Tse (CA Bar No. 305468)
                                              jonathantse@quinnemanuel.com
24                                            50 California Street, 22nd Floor
25                                            San Francisco, CA 94111
                                              Telephone: (415) 875-6600
26                                            Facsimile: (415) 875-6700

27                                            Attorneys for Defendant Google LLC
28

                                             -4-                Case No. 5:20-cv-03664-LHK-SVK
                         ADMINISTRATIVE MOTION TO SEAL JOINT CASE MANAGEMENT STATEMENT
